Citation Nr: 0513186	
Decision Date: 05/16/05    Archive Date: 06/01/05

DOCKET NO.  99-05 951	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO)
in Winston-Salem, North Carolina



THE ISSUE

Entitlement to an initial compensable evaluation for the 
service-connected residuals of left mandible fracture.  



REPRESENTATION

Appellant represented by:	Disabled American Veterans



WITNESS AT HEARING ON APPEAL

The veteran




ATTORNEY FOR THE BOARD

J. Kang, Associate Counsel



INTRODUCTION

The veteran served on active duty from October 1970 to April 
1974.  

This case initially came to the Board of Veterans' Appeals 
(Board) on appeal from a January 1998 RO decision that 
granted service connection and assigned a noncompensable 
rating for the residuals of left mandible fracture, effective 
on February 19, 1997.  

Accordingly, in cases where the original rating assigned is 
appealed, consideration must be given to whether a higher 
rating is warranted at any point during the pendency of the 
claim.  Fenderson v. West, 12 Vet. App. 119 (1999).  

In January 1999, the veteran testified at a personal hearing 
held at the RO.  The veteran was scheduled to appear before 
the Board at a hearing in August 1999, but failed to report.  

In July 2000, the Board remanded the claim for an increased 
rating for the service-connected residuals of left mandible 
fracture for further development.  



FINDINGS OF FACT

1.  VA has obtained all information and evidence necessary 
for an equitable disposition of the veteran's appeal.  

2.  The veteran is shown to have failed to report for a VA 
examination without explanation in March 2003 scheduled at 
the request of the Board for the purpose of evaluating the 
severity of the service-connected condition.  

3.  The service-connected residuals of left mandible fracture 
is not shown to be productive of more than slight 
displacement of the mandible.  



CONCLUSION OF LAW

The criteria for the assignment of an initial compensable 
disability rating for the service-connected residuals of left 
mandible fracture have not been met.  38 U.S.C.A. § 1155, 
5103A, 5107, 7104 (West 2002); 38 C.F.R. §§ 4.2, 4.3, 4.6, 
4.7, 4.150 including Diagnostic Code 9904 (2004).  



REASONS AND BASES FOR FINDINGS AND CONCLUSION


Veterans Claims Assistance Act of 2000

During the course of the veteran's appeal, the Board notes 
that the Veterans Claims Assistance Act of 2000 (VCAA), Pub. 
L. No. 106-475, 114 Stat. 2096 (2000), was signed into law.  
38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 
(West 2002).  In addition, regulations implementing the VCAA 
were codified at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326 
(2004).  

The Act and the implementing regulations eliminate the 
requirement that a claimant submit evidence of a well-
grounded claim, and provide that VA will assist a claimant in 
obtaining evidence necessary to substantiate a claim but is 
not required to provide assistance to a claimant if there is 
no reasonable possibility that such assistance would aid in 
substantiating the claim.  

The Act also requires VA to notify the claimant and the 
claimant's representative, if any, of any information, and 
any medical or lay evidence, not previously provided to the 
Secretary that is necessary to substantiate the claim.  

As part of the notice, VA is to specifically inform the 
claimant and the claimant's representative, if any, of which 
portion, if any, of the evidence is to be provided by the 
claimant and which part, if any, VA will attempt to obtain on 
behalf of the claimant.  

With respect to the veteran's initial claim, the Board notes 
that the RO issued a letter dated in December 2004 that 
informed the veteran of the medical and other evidence needed 
to substantiate his claim and of what medical or other 
evidence he was responsible for obtaining.  VA also 
identified which evidence it was responsible for obtaining.  

In the August 1998 Statement of the Case (SOC) and the 
Supplemental Statements of the Case (SSOC) dated in January 
1999, January 2002, January 2003, and December 2004, the RO 
provided the veteran with the pertinent rating schedule 
provisions regarding his claims for a compensable rating for 
residuals of left mandible fracture.  

Also, in the January 2002 and December 2004 SSOCs, the 
veteran was provided the regulations pertaining to VA's duty 
to assist in the development of claims under 38 C.F.R. 
§ 3.159.  

VA has thereby met its obligations to notify the appellant of 
the medical and other evidence needed to substantiate his 
claim and of what evidence he is responsible for obtaining. 
Charles v. Principi, 16 Vet. App. 370 (2002); Quartuccio v. 
Principi, 16 Vet. App. 183 (2002).  

Further, the Board notes that in a letter dated in October 
2002, the RO notified the veteran of his scheduled VA 
examinations and informed him of the provisions under 
38 C.F.R. § 3.655, failure to report to VA examination.  The 
veteran also underwent VA examination in September 1997.  

As noted, the Board remanded the veteran's increased rating 
claim for further development in a July 2000 decision.  In 
this regard, the veteran was accorded VA examinations in 
April 2001 and November 2001.  The veteran was scheduled for 
a VA dental examination in March 2003; however, he failed to 
report without explanation.  

When a veteran fails without good cause to report for a VA 
examination requested by VA in conjunction with a claim, VA 
is not obliged to attempt to provide another. (Examples of 
good cause include, but are not limited to, the illness or 
hospitalization of the claimant, death of an immediate family 
member, etc.  38 C.F.R. § 3.655(a) (2004)).

The consequence in this case of the veteran's failure without 
good cause to report for the VA examination is that his 
disability must be rated on the basis of the other relevant 
evidence on file.  38 C.F.R. § 3.655(b).  While VA has a duty 
to assist the veteran in the development of his claim, the 
veteran has a duty to cooperate with VA.  See Wood v. 
Derwinski, 1 Vet. App. 190 (1991).  

The Board concludes that VA has no remaining duty under VCAA 
to provide a medical examination in conjunction with this 
claim. The Board notes, furthermore, that the VA medical 
records now on file contain findings needed to evaluate 
residuals of left mandibular fracture under the diagnostic 
code concerning that disability.  

Neither the veteran nor his representative have suggested 
that there are missing VA or private medical records that 
need to be obtained, and the Board is not aware of any such 
records.  Nor is the Board aware of any additional evidence 
that could assist the veteran in substantiating his claim.  

The Board notes that the veteran is receiving Social Security 
Administration (SSA) disability benefits.  

In this regard, neither the veteran nor his representative 
has suggested that any records from SSA are germane to the 
instant claim or requested that VA obtain any records from 
SSA.  Nor is there any indication that records from the SSA 
would be relevant to the issue on appeal.  

An SSA inquiry printout dated in February 2002 reflects the 
veteran was found to be disabled on November 24, 1996, the 
date of the veteran's last employment.  It is noted that the 
veteran's claims file contains medical evidence of 
cerebrovascular complaints and treatment for other health 
concerns dated from 1980 forward.  

These records likely served as the factual basis for the 
November 1996 award of SSA disability benefits.  Accordingly, 
the Board finds that remand of the case to obtain any records 
from SSA is not warranted.  

Therefore, the facts relevant to the appellant's claim have 
been properly developed and there is no further action to be 
undertaken to comply with the provisions of the VCAA and the 
implementing regulations.  See Wensch v. Principi, 15 Vet App 
362 (2001); see also 38 U.S.C.A. § 5103A(a)(2) (Secretary not 
required to provide assistance "if no reasonable possibility 
exists that such assistance would aid in substantiating the 
claim").  The Board will proceed to decide the veteran's 
claim on the merits.  


Fenderson Analysis

Before proceeding with its analysis of the veteran's claims, 
the Board finds that some discussion of the Court's holding 
in Fenderson v. West, 12 Vet. App. 119 (1999), is warranted.  

In that case, the Court emphasized the distinction between a 
new claim for an increased rating for a service-connected 
disability and a case in which the veteran expresses 
dissatisfaction with the assignment of an initial rating for 
a disability where it has just been recognized as service-
connected.  When assessing an increased rating claim, the 
rule of Francisco v. Brown holds that the current level of 
disability is of primary importance.  7 Vet. App. 55, 58 
(1994).  

However, where, as here, the veteran has expressed 
dissatisfaction with the assignment of initial rating for his 
residuals of left mandible fracture, the Francisco rule does 
not apply; rather, VA must assess the level of disability 
from the date of initial application for service connection 
and determine whether the level of disability warrants the 
assignment of different disability ratings at different times 
over the life of the claim-a practice known as "staged 
rating."  

Ratings for service-connected disabilities are determined by 
comparing the symptoms the veteran is presently experiencing 
with various criteria set forth in VA's Schedule for Rating 
Disabilities (Rating Schedule)-which is based on average 
impairment in earning capacity. See 38 U.S.C.A. § 1155; 38 
C.F.R. § 4.1. 

Separate diagnostic codes identify the various disabilities.  
When a question arises as to which of two ratings apply under 
a particular diagnostic code, the higher evaluation is 
assigned if the disability more closely approximates the 
criteria for the higher rating; otherwise, the lower rating 
will be assigned. 38 C.F.R. § 4.7.  

Also, when making determinations concerning the appropriate 
rating to be assigned, VA must take into account the 
veteran's entire medical history and circumstances.  See 38 
C.F.R. § 4.1; Schafrath v. Derwinski, 1 Vet. App. 589, 592 
(1995).

In evaluating the veteran's claim for an increased rating, 
the Board considers the evidence of record.  An evaluation of 
the level of disability present must include consideration of 
functional impairment in the veteran's ability to engage in 
ordinary activities, including employment. 38 C.F.R. § 4.10.  


Residuals of left mandible fracture

In this case, the veteran has a noncompensable rating for 
residuals of left mandible fracture evaluated under 38 C.F.R. 
§ 4.150, Diagnostic Code 9904 (2004).  

Malunion of the mandible is also dependent on the degree of 
motion and relative loss of masticatory function; a no 
percent rating is assigned for slight displacement, a 10 
percent rating for moderate displacement, and a 20 percent 
rating for severe displacement.  38 C.F.R. § 4.150, 
Diagnostic Code 9904.  
 
The veteran has testified that his left mandible fracture 
caused him pain and chewing difficulty.  He contends that his 
service-connected disability warrants a higher evaluation.  

However, applying the rating criteria set forth hereinabove 
to the facts in this case, the Board finds that a compensable 
rating is not for application in this case at any time during 
the course of the appeal.  The Board notes that the medical 
evidence of record does not establish the presence of more 
than slight displacement of the mandible.  

On VA dental examination in September 1997, the veteran was 
told that he had arthritis in the jaw.  The veteran's general 
oral condition was one of neglect.  The examiner noted that 
the fracture of the left angle of the mandible occurred in 
March 1973 and that he received prompt and proper care of the 
fracture.  The examiner also noted that in April 1973, the 
veteran was returned to duty and found fit with a total 
healing of the fracture.  

On VA dental examination in April 2001, the veteran 
complained of tooth pain.  The examiner noted the veteran's 
severe halitosis and heavy deposits of calculus and staining.  
There was chronic and acute gingival inflammation with 
hemorrhage on palpation.  The x-ray studies showed a 
significant lesion associated with tooth #30 and "excellent 
healing from the reported fracture of his mandible."  No 
other masses or lesions were viewed or palpated.  

On VA dental examination in November 2001, the examiner 
opined that the veteran had a "complete and thorough healing 
of the 1973 fracture without loss of motion or loss of 
masticatory function."  The examiner noted findings 
consistent with previous VA examinations consisting of 
excellent healing from the mandibular fracture of 1973, 
severe halitosis, gross calculous deposits with gingival 
inflammation, and tooth infection.  

The examiner found the stroke suffered in 1997 was 
independent from the mandibular fracture and found no dental 
basis for the left-sided eye pain or headaches.  

While the veteran failed to report to his scheduled VA dental 
examination in March 2003, he had reported for examinations 
for neurological, peripheral and cranial nerve, and eye 
disorders.  

On VA neurological disorders examination, the examiner found 
right cerebral insult six years ago with moderate left 
hemiparesis but severe intellectual and language deficits, 
and fluctuating, unreliable left hemidyesthesias, including 
unusual loss of light touch over his elbow.  Headaches were 
noted to be from muscle tension.  Mandible and tongue were 
noted to be in normal position and function.  

The Board notes that VA treatment records dated from May 1983 
to 2004.  In a May 1983 ears/nose/throat consultation record, 
the veteran complained of pain the left temporomandibular 
joint and left ear with chewing.  

The x-ray studies of the facial bones indicated questionable 
malocclusion; however, history of mandibular fracture was not 
shown.  The examiner's assessment was that of status post 
fracture of the left mandible by history with bilateral 
hearing deficit.  

In a June 1994 treatment record, the veteran complained of a 
history of pain on the left side of the head.  A computed 
tomography (CT) scan of the head was negative.  

In April 2001, a VA staff dentist assessed the veteran with 
severe neglect due to the veteran's inability to afford 
dental care.  The examiner reported severe, chronic 
gingivitis with periapical abscess and completely healed 
fracture.  

In October 2001, the veteran underwent a pain assessment for 
continuous, throbbing tooth pain.  It was noted that eating 
intensified the pain.   In a dental adjunct note, it was 
noted that the veteran had no authorized dental benefits.  
The veteran was noted to have a fracture of the left angle of 
his mandible in 1973 that was noted to have "healed 
satisfactorily."  The examiner reported discharge notes 
dated in April 1973 indicated "no evidence of fractured 
teeth."  

In this case, the Board notes that the weight of the medical 
evidence in this case, to include VA dental evaluations and 
other clinical evaluations, demonstrates that the mandible 
had normal alignment and mobility.  The examination findings 
revealed no evidence of any occlusal trauma or loss of 
masticatory function.  

There were noted no limitations of motion or evidence of 
deformity shown on x-ray study of the head.  While the 
veteran complains of pain and chewing difficulty, masticatory 
function has been noted in the records to be normal and the 
left mandibular fracture has been reported to be completely 
healed.  

As such, in the absence of any competent evidence of moderate 
or severe displacement of the mandible, the preponderance of 
the evidence is against the claim under Diagnostic Code 9904.  

As for other Diagnostic Codes, the Board notes that there is 
no medical evidence of nonunion or malunion of the mandible, 
and there is no limitation of motion of the temporomandibular 
articulation to the degree required for a compensable rating.  
See Diagnostic Codes 9903 and 9905.  

Additionally, there is no indication of loss of all or part 
of the ramus or loss of substance of the ramus as required 
for a compensable rating.  See Diagnostic Codes 9906 and 
9907.  

While the Board notes that the veteran has complained of 
conditions affecting his hearing, which he attributed to his 
service-connected residuals of a fractured left mandible, the 
RO has found these conditions to be secondarily related.  

As the evidence preponderates against the claim for a 
compensable rating for residuals of fractured left mandible, 
the benefit-of-the-doubt rule cannot be favorably applied.  
38 U.S.C.A. § 5107(b); Gilbert v. Derwinski, 1 Vet. App. 49 
(1990).  

Inasmuch as his residuals of left mandible fracture has not 
been more than no percent disabling since separation from 
service effective February 1997, he is not entitled to a 
"staged" rating under Fenderson.  

Upon reviewing the rating criteria in relation to the 
complete medical history of the disability in question, the 
current manifestations, and the effect the disability may 
have on earning capacity, the Board finds that the veteran's 
disability does not warrant a compensable rating.  38 C.F.R. 
§ 4.1, 4.2.  The evidence is against a higher evaluation at 
any time since the effective date of the grant of service 
connection.  



ORDER

An increased, compensable evaluation for the service-
connected residuals of fracture of the left mandible is 
denied.  



____________________________________________
STEPHEN L. WILKINS
Veterans Law Judge, 
Board of Veterans' Appeals



 Department of Veterans Affairs


